410 S.E.2d 412 (1991)
Lucius Junius WHITE, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0050-88-2.
Court of Appeals of Virginia.
November 12, 1991.
William B. Kerkam, III (James A. Baber, III, Bremner, Baber & Janus, on brief), Richmond, for appellant.
Eugene Murphy, Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., on brief), for appellee.
Before KOONTZ, C.J., and BAKER, BARROW, BENTON, COLEMAN, DUFF, MOON, WILLIS, ELDER and BRAY, JJ., en banc.

UPON A REHEARING EN BANC
On March 19, 1991 a panel of this Court vacated and remanded the convictions of Lucius Junius White v. Commonwealth, 12 Va.App. 99, 402 S.E.2d 692 (1991). A dissenting opinion was filed in the panel decision. The Commonwealth's petition for rehearing en banc was granted and heard on October 23, 1991. For the reasons stated in the panel's majority opinion, the convictions are vacated, the stay of this Court's March 19, 1991 mandate is lifted and the matter is remanded to the Circuit Court of Henrico County.
Judges BAKER, COLEMAN, ELDER, and MOON would affirm the convictions for the reasons stated in the dissenting opinion of the original panel decision.
The trial court shall allow the court-appointed attorneys for the appellant an additional fee of $300 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.